Case 4:19-cv-00180-ALM-KPJ Document 179-2 Filed 11/21/19 Page 1 of 2 PageID #: 4045




                               Exhibit 2
Case 4:19-cv-00180-ALM-KPJ Document 179-2 Filed 11/21/19 Page 2 of 2 PageID #: 4046

                                           TY CLEVENGER
                                               P.O. Box 20753
                                        Brooklyn, New York 11202-0753
      telephone: 979.985.5289                                                  tyclevenger@yahoo.com
      facsimile: 979.530.9523                                                  Texas Bar No. 24034380



      July 3, 2019


      Mr. Joseph D. Brown, United States Attorney
      Eastern District of Texas
      One Grand Centre
      600 East Taylor Street, Suite 2000
      Sherman, Texas 75090

      Via facsimile
      (903) 892-2792 and (972) 509-1209


               Re:      Edward Butowsky v. David Folkenflik, et al., Case No. 4:18-cv-00442-
                        ALM (E.D. Tex.) and Edward Butowsky v. Michael Gottlieb, et al., Case
                        No. 4:19-cv-00180-ALM-KPJ (E.D. Tex.)

      Mr. Brown:

              I represent Edward Butowsky in both of the cases identified above, and I have
      attached two subpoenas that will likely be served next week. Pursuant to United
      States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951), I write to request that the Federal
      Bureau of Investigation release the items and things requested in the subpoenas duces
      tecum.

              The requested items and things are directly relevant to the claims in both cases, as
      well as a third case pending against Mr. Butowsky in the District of the District of
      Columbia.

               Thank you for your attention to these matters.

               Sincerely,




               Ty Clevenger
